t c summary opinion united_states tax_court eric s knoedler petitioner v commissioner of internal revenue respondent docket no 27181-09s filed date eric s knoedler pro_se thomas d yang for respondent laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1subsequent section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure this case is before the court for decision without trial see rule petitioner petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in his federal_income_tax we decide whether petitioner may deduct as alimony dollar_figure he paid pursuant to his divorce from his former wife we hold that petitioner may not deduct any of that amount background all facts were stipulated or contained in the exhibits submitted with the parties’ stipulation of facts those stipulated facts and exhibits are incorporated by this reference and are so found petitioner resided in illinois when the petition was filed petitioner married mary vogt-knoedler ms vogt-knoedler in and they had two children j k born in and s k born in collectively children in ms vogt-knoedler commenced a divorce action in the court of common pleas of monroe county pennsylvania state court petitioner and ms vogt- knoedler entered into a postnuptial agreement agreement on date the agreement provided husband’s support of family husband agrees that wife is the primary custodian for the children prior to the graduation of s k from high school husband shall provide funds in the amount of dollar_figure per month for wife’s use for her care of the children and her own personal expenses should wife either remarry or cohabitate with someone of the opposite sex for more than one month then wife agrees to deposit ½ of the monthly dollar_figure family support payment into a separate bank account in trust for the children’s college education following s k ’s graduation the support amount shall be adjusted to dollar_figure per month per child in college further husband shall only be responsible for years of college education per child this obligation will terminate upon either child’s decision to withdraw from one full year of college ie withdrawal from two concurrent semesters of college survival of this agreement the parties agree that this agreement shall be incorporated into any divorce decree subsequently entered by any court of competent jurisdiction pursuant to any divorce proceedings that have been instituted by the parties the state court upon entry of judgment for divorce shall retain the right to enforce the provisions and terms of this agreement this agreement however is not modifiable by the state court it being the interest of the parties hereto that this agreement shall not merge into such a subsequent decree of divorce but shall survive the entry of any such decree and be forever binding and conclusive on the parties the state court finalized the divorce by decree on date on date petitioner moved the state court to allocate the dollar_figure per month paid for family support as spousal support and or child_support in granting petitioner’s motion the state court opined that although the agreement specifies the amount of family support it is not clear what portion of the support was intended as spousal support and what portion is child_support what is clear from the agreement is that if the wife remarries or cohabitates for longer than one month with someone of the opposite sex half of the family support payment is to be deposited into a separate bank account in trust for the children’s college education this seems to indicate that half of the family support is actually spousal support we find that in view of the surrounding circumstances and purpose of the contract the allocation of the amount of dollar_figure as spousal support is warranted this court has not changed altered or modified the terms of the agreement as husband will continue to pay support in the amount of dollar_figure per month as family support however the court will designate or apportion the amount to designate dollar_figure per month as spousal support until such time as wife remarries or cohabitates with a member of the opposite sex for longer than one month s k graduated from high school in and was enrolled at a college in j k was not enrolled at a college in in petitioner paid dollar_figure to ms vogt-knoedler and deducted that amount as alimony paid on his federal_income_tax return ms vogt-knoedler did not report that amount as gross_income in on date respondent issued to petitioner a notice_of_deficiency which disallowed the claimed alimony deduction in full and petitioner petitioned the court to redetermine respondent’s determination discussion we must determine whether petitioner may deduct as alimony any of the dollar_figure which he paid to ms vogt-knoedler in 2petitioner conceded in a posttrial memorandum which the court allowed petitioner to file in lieu of a legal brief that he may not deduct as alimony dollar_figure of the dollar_figure paid to his former wife in see rule a respondent argues that those payments are nondeductible child_support petitioner argues that half of those payments are deductible as alimony we agree with respondent a taxpayer may generally deduct payments to a former spouse where those payments are alimony includable in the gross_income of the former spouse sec_215 and b for federal_income_tax purposes however alimony does not include payments fixed by a divorce instrument that are payable for the support of the children of the payor spouse sec_71 a payment is treated as payable for the support of the children of the payor spouse if the amount of the payment will be reduced on the happening of a contingency specified in the divorce instrument relating to a child such as attaining a specified age marrying dying leaving school or other similar contingencies sec_71 see also sec_1_71-1t q a-17 temporary income_tax regs fed reg date petitioner argues that the state court’s decision to allocate the family support payment equally as child_support and spousal support is binding for federal_income_tax purposes we disagree it is well settled that the labels assigned to payments by the parties or a divorce court are not determinative for federal_income_tax purposes beard v commissioner t c 3where as here the facts are not in dispute we decide the case without regard to the burden_of_proof or sec_7491 moreover state court adjudications retroactively redesignating payments as alimony and not child_support or vice versa are generally disregarded for federal_income_tax purposes see 70_tc_525 thus it is the express terms of the agreement which dictate the federal_income_tax consequences of the payments which mr knoedler made to his former spouse and not the subsequent state court allocation the agreement contains an explicit contingency related to a child ie s k ’s graduation from high school reduces petitioner’s payment obligation from dollar_figure per month to dollar_figure per month per child in college see sec_1_71-1t q a-16 temporary income_tax regs supra the existence of the contingency triggers application of sec_71 and makes petitioner’s payments to his former spouse child_support not deductible under sec_215 see eg hammond v commissioner tcmemo_1998_53 fosberg v commissioner tcmemo_1992_713 we conclude that petitioner may not deduct as alimony any portion of the dollar_figure that he paid to ms vogt- knoedler in we have considered all arguments made in reaching our decision and to the extent not discussed we conclude those arguments to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
